DETAILED ACTION
This action is responsive to the amendments filed on 4/29/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 4/29/2022, with respect to the previous art rejections have been fully considered and are persuasive in view of Applicant’s filed amendments and arguments.  Thus, said rejections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 5/4/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 8-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 8 and 17; the present invention is directed to an apparatus and method of a broadcast gateway device, where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement various novel and non-obvious aspects of the allowed invention.  The limitations of the independent claims as filed by Applicant on 4/29/2022 are each incorporated by reference into this section of this Office action.
	The closest prior art of record, Kim et al. (US 2015/0215193: previously cited), shows a similar apparatus and method for a broadcast gateway device; where the merits of Kim reference were addressed in the FAOMs mailed on 2/3/2022 (all of which is incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to the Kim reference), fail(s) to anticipate and/or obviously meet (either alone or in-combination) the limitations added to each of the independent claims (as filed by Applicant on 4/29/2022).
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the newly added limitations (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 8-12 and 14-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 8-12 and 14-20 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        5/6/2022